El Juez Asociado Se. MacLeary,-
emitió la siguiente opi-nión del Tribunal.
En esta causa los acusados habían sido declarados culpa-bles bajo las leyes de juegos prohibidos y condenados á multa y prisión. Se presentó una solicitud á favor de ellos al Tribunal de Distrito de Ponce, pidiendo un auto de habeas corpus que fué expedido, y en el acto de la vista se les negó á los acusados la libertad. J
Los motivos en que se fundan para pedir justicia son, que la información es defectuosa por cuanto no demuestra el de-lito y no fué hecha en el nombre del Pueblo de Puerto Rico; y que la pena no guarda proporción con el delito del que fueron declarados culpables.
No hay nada en los autos que demuestre cual era la forma de la información ó cuales eran los defectos si es que los había en los mismos. Se halla consignada en dichos autos una copia de la sentencia condenatoria, y esta parece ser regular y justa en todos sus puntos.
Cualesquiera que hayan sido las irregularidades en la in-formación á no ser que éstas .la hagan seriamente defectuosa no pueden ser consideradas en procedimientos de habeas corpus. Consta que bl Tribunal sentenciador era compe-tente para conocer del delito y que la pena se ajusta á los términos de la ley. No se demostró que había motivo para poner en libertad á los acusados, y éstos fueron debidamente devueltos á la Cárcel de Distrito.
No habiéndose demostrado buenas razones para esta ape-lación debe confirmarse la sentencia del Tribunal inferior con las costas á los recurrentes.

Confirmada:

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Hernández y Sulzbacher,
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.